Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          DETAILED ACTION
This office action is in response to the communication filed on 06/28/2019. Claims 1-20 are pending in the application. Claims 6-10 and 16-20 are objected. Claims 1-5 and 11-15 have been rejected. 

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 2018/0091309 A1 (hereinafter Misoczki et al)
Regarding claim 1, Misoczki et al teaches an apparatus (figure 1.104: verifier device), comprising:

an XMSS verification manager logic to manage XMSS verification functions (note figure 1.150; and para. [0039], [0044]: verifier signature logic; XMSS);
a one-time signature and public key generator logic (note figure 1.152; and para. [0009], [0013], [0015]: one time signature scheme);
a chain function logic to implement chain function algorithms (note figure 1.120; and para. [0009], [0014], [0038]: chain function operations);
a low latency SHA3 hardware engine (note figure 1.120; and para. [0034], [0039]: SHA3 scheme; see also para. [0020], [0050]: cost/ latency associated with signature generation and verification); and
a register bank communicatively coupled to the XMSS verification manager logic (note figure 1.124: memory; para. [0042], [0043]: memory 124 communicatively coupled to verifier signature logic 150)
Regarding claim 11, Misoczki et al teaches an electronic device (note para. [0021]: system 100, common physical enclosure), comprising:
a processor (note figure 1.120: processor) ; and
a hardware accelerator  (note figure 1.104: verifier device) for an authentication logic, the hardware accelerator comprising:
a computer readable memory (note figure 1.124: memory; see also para. [0043], [0056]: computer readable medium);

a one-time signature and public key generator logic (note figure 1.152; and para. [0009], [0013], [0015]: one time signature scheme);
a chain function logic to implement chain function algorithms (note figure 1.120; and para. [0009], [0014], [0038]: chain function operations);
a low latency SHA3 hardware engine (note figure 1.120; and para. [0034], [0039]: SHA3 scheme; see also para. [0020], [0050]: cost/ latency associated with signature generation and verification); and
a register bank communicatively coupled to the XMSS verification manager logic (note figure 1.124: memory; para. [0042], [0043]: memory 124 communicatively coupled to verifier signature logic 150)
Regarding claims 2 and 12, Misoczki et al teaches an apparatus/ device further comprising logic to:
receive, in the computer readable memory, a set of XMSS inputs for an XMSS operation (note figure 1.124: memory; and para. [0009] , [0044], [0049]: verifier device receiving signature; XMSS scheme); and
apply the set of XMSS inputs to an XMSS verification manager logic (note para. [0044], [0049], [0050]: applying verification operation on the received signature)

   			     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki et al in view of US 2017/0061832 A1 (hereinafter GHOSH et al) 
Regarding claims 3 and 13, Misoczki et al fails to teach expressly the apparatus/ hardware accelerator further comprising logic to: assert a busy signal on a communication bus; and switch to a protected mode in which external read/write operations are disregarded. 
However, GHOSH et al teaches the apparatus/ hardware accelerator further comprising logic to: assert a busy signal on a communication bus (note para. [0145], [0146]); and switch to a protected mode in which external read/write operations are 
GHOSH et al and  Misoczki et al are analogous art because they are from the same field of endeavor of  securing communication data/ messages integrity utilizing a cryptographic processor. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Misoczki et al method to further include the features of asserting a busy signal on a communication bus; and switching to a protected mode in which external read/write operations are disregarded taught by GHOSH et al since such arrangements would provide users with a secure and  optimized way of processing memory data access requests  (note GHOSH et al, para. [0030], [0148])
Regarding claims 4 and 14, they are  rejected applying as same motivation and rationale applied above rejecting claims 3 and 13, furthermore, Misoczki et al teaches the apparatus/ hardware accelerator further comprising logic to: apply a one-time signature function process to the set of XMSS inputs (and para. [0039], [0044]); and invoke the chain function logic to apply a chain function to facilitate the one-time signature function (note para.  [0014], [0038])

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki et al in view of US 2018/0097616 A1 (hereinafter Gomes)
Regarding claims 5 and 15, Misoczki et al teaches the apparatus wherein the SHA3 hardware engine (note para. [0039]: Hash-based signature scheme including SHA3-256)
Misoczki et al fails to teach expressly the apparatus/ electronic device wherein the SHA3 hardware engine is capable to perform a SHAKE-128 function or to perform a SHAKE-256 operation. 
However, Gomes teaches the apparatus/ electronic device wherein the SHA3 hardware engine is capable to perform a SHAKE-128 function or to perform a SHAKE-256 operation (note para. [0003], [0012]: SHA3 algorithm including SHAKE-256)
Gomes and  Misoczki et al are analogous art because they are from the same field of endeavor of  secure processing of communication data/ messages. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Misoczki et al  apparatus/ devcie to further include the features of wherein the SHA3 hardware engine is capable to perform a SHAKE-128 function or to perform a SHAKE-256 operation taught by Gomes since such arrangements would provide users with an alternative and suitable variant of SHA3 hash-based signature scheme for checking integrity of the communication data/ messages (note Gomes, para. [0003], [0012])



                                              Allowable Subject Matter
Claim 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

           Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494